BEAM, Circuit Judge,
dissenting.
I respectfully dissent from the court’s opinion for the same reasons I have set forth elsewhere. See Kaur v. Ashcroft, No. 02-72520, 2004 WL 187459 (9th Cir. Jan. 28, 2004) (Beam, J., dissenting) (mem.) (unpublished). Specifically, under the highly deferential substantial-evidence standard of review, the record here does not compel a conclusion by a reasonable factfinder that Singh was a credible witness. Singh v. Ashcroft, 301 F.3d 1109, 1111 (9th Cir.2002); 8 U.S.C. § 1252(b)(4)(B).
The IJ based its adverse credibility finding on a variety of discrepancies in Singh’s testimony: Singh could not accurately convey the timing of his previous arrests, his account of the circumstances of his arrests changed upon further questioning, his knowledge of the Sikh religion was weak even though his asylum application sought refuge based in part on his religion, his asylum application failed to mention many of the horribles he described in his testimony, and his testimony was inconsistent with his physician’s written account of Singh’s treatment. When considered in isolation, each may be insufficient to support the adverse credibility determination. But the deferential standard of review asks if the record as a whole supports that factual finding. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). I cannot conclude that a reasonable factfinder faced with these circumstances could not find the witness incredible, and I refuse to parse each perceived inconsistency and evaluate its independent sufficiency.
The court here also improvidently explores the existence of the IJ’s purported reasons for its lack-of-credibility finding. For example, the court holds that the IJ should not have found (1) that Singh knew little about the Sikh religion; (2) that discrepancies existed as to Singh’s father’s arrest, Singh’s voluntary release, or the events of the second arrest;1 and (3) that a contradiction existed between the doctor’s note and Singh’s testimony. However, to scrutinize the underpinnings of a factual conclusion misses the mark. The existence of a discrepancy is not the focus of our appellate review, but the reasonable import of those discrepancies is. Holding otherwise takes from the IJ (or the BIA) the very difficult job entrusted to it. I do not believe we should lightly disregard the level of deference afforded to arduous determinations that are made by a judicial body in the best position to observe, compare, and decide.
Here, Singh’s undetailed application for asylum, combined with his inability to give details when questioned and the other observations articulated by the IJ, could lead to a variety of reasonable conclusions. The court here may have come to one of those conclusions — the discrepancies can be explained without impugning Singh’s credibility. However, the IJ also came to a reasonable conclusion. I cannot overlook the fact that credibility is often drawn into question by an inaccurate, vague, or inconsistent account of the details surrounding *73an event. When that event is central to the claim for asylum, the highly deferential standard of review employed on appeal dictates that the petition should be denied. See de Leon-Barrios v. INS, 116 F.3d 391, 393-94 (9th Cir.1997) (holding discrepancies between two asylum-application forms were not minor because they “relate[d] to the basis of the alleged fear of persecution”). Simply stated, I cannot conclude that the record considered as a whole compels the conclusion that Singh was credible. Elias-Zacarias, 502 U.S. at 481 n. 1, 112 S.Ct. 812 (“To reverse the BIA finding we must find that the evidence not only supports that conclusion, but compels it....”).
Accordingly, I respectfully dissent.

. It is ironic that the court, in one breath, faults the IJ for engaging in conjecture and speculation with regard to Singh's limited religious knowledge, and in the next, finds "[t]he perceived discrepancies to which the IJ pointed resulted from language or translation problems.” This appellate-court factfinding appears to be nothing short of speculative.